11-2984-ag
    Huang v. Holder
                                                                                    BIA
                                                                               Weisel, IJ
                                                                            A089 252 348
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 13th day of May, two thousand thirteen.

    PRESENT:
             ROSEMARY S. POOLER,
             ROBERT D. SACK,
             RICHARD C. WESLEY,
                  Circuit Judges.
    _____________________________________

    SHUN FU HUANG,
             Petitioner,

                      v.                                     11-2984
                                                             NAC

    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ___________________________________



    FOR PETITIONER:                Gary J. Yerman, Yerman & Associates,
                                   LLC, New York, New York.

    FOR RESPONDENT:                Tony West, Assistant Attorney General;
                                   Russell J.E. Verby, Senior Litigation
                                   Counsel; Elizabeth R. Chapman, Trial
                       Attorney, Office of Immigration
                       Litigation, United States Department of
                       Justice, Washington, D.C.


    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Shun Fu Huang, a native and citizen of the

People’s Republic of China, seeks review of a June 29, 2011,

decision of the BIA affirming the May 21, 2009, decision of

Immigration Judge (“IJ”) Robert Weisel denying her application

for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).    In re Shun Fu Huang, No.

A089 252 348 (B.I.A. June 29, 2011), aff’g No. A089 252 348

(Immig. Ct. N.Y. City May 21, 2009).   We assume the parties’

familiarity with the underlying facts and procedural history

of the case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as modified by the BIA.    See Xue Hong Yang

v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

The applicable standards of review are well-established.    See

8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534
F.3d 162, 165-66 (2d Cir. 2008).

                              2
    For asylum applications like Huang’s, governed by the

REAL ID Act, the agency may, considering the totality of the

circumstances, base a credibility finding on an asylum

applicant’s demeanor, the plausibility of her account, and

inconsistencies in her or her witness’s statements, without

regard to whether they go “to the heart of the applicant’s

claim.”   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d

at 163-64.

    Substantial evidence supports the agency’s determination

that Huang did not testify credibly regarding her claim that

she was arrested and detained in China on account of her

proselytizing.   The IJ reasonably relied on inconsistencies in

the record.   See 8 U.S.C. § 1158(b)(1)(B)(iii); see also Xiu

Xia Lin, 534 F.3d at 163-64, 166-67.    As the agency noted,

Huang’s testimony regarding when she began attending church in

the United States was inconsistent with the letter from the

assistant pastor of her church.    The IJ reasonably declined to

credit Huang’s explanation that the inconsistency was a result

of a typographical error, see Majidi v. Gonzales, 430 F.3d 77,

80-81 (2d Cir. 2005) (“A petitioner must do more than offer a

plausible explanation for his inconsistent statements to

secure relief; he must demonstrate that a reasonable fact-


                               3
finder would be compelled to credit his testimony.” (internal

quotation marks omitted)(emphasis in original)), particularly

in light of the fact that, if the December 2007 date stated in

the letter was a typographical error, the letter – dated

September 2008 – would have been composed prior to date on

which Huang began attending church.       Further, the IJ

reasonably relied on Huang’s omission from her asylum

application of the fact that her friends who were distributing

flyers were also arrested, a fact that she described in her

testimony on the merits of her application.       See Xui Xia Lin,

534 F.3d at 166 n.3 (treating an inconsistency and an omission

as “functionally equivalent”).       Although Huang argues that

these inconsistencies are not sufficient to form the basis of

an adverse credibility determination, under the REAL ID Act,

these inconsistencies provide substantial support for the

agency’s adverse credibility determination.       See 8 U.S.C.

§ 1158(b)(1)(B)(iii) (providing that the agency may base a

credibility determination on inconsistencies between the

applicants statements, and “the consistency of such statements

with other evidence of record”).

    Huang also argues that the IJ failed to consider the

totality of the circumstances – specifically that her


                                 4
testimony was otherwise consistent with her written statement

– in finding her not credible.       The IJ’s decision, however,

reflects that he considered Huang’s testimony in its entirety,

as he reviewed it in his oral decision before denying Huang

relief.   Accordingly, the agency did not err in denying

asylum, withholding of removal, and CAT relief insofar as

those claims were based on her practice of Christianity.       See

Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                                 5